 In theMatter ofALASKASALMON INDUSTRY,INC.,EMPLOYERandRADIO OFFICERS'UNION,MARINEDIVISION,COMMERCIAL TELEG-RAPHERSUNION, AFL, PETITIONERCase No. 19-RC-6.-Decided July 22, 194.8DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and, with theexception noted below, are hereby affirmed.''At the bearing,the hearing officer, over the objection of the Petitioner,granted themotion of Radio Division of the Marine Engineers Beneficial Association of the Pacific Coast(CIO), herein called the Radio Marine Engineers,to intervene In this proceeding finding,contraryto the contentionof the Petitioner,the record established that the Radio MarineEngineers was not affiliated with American Communications Association,CIO, herein calledthe A.C.A, an organization not in compliance with the filing requirementsof the Act asamended. In view of certain written allegationsmade by thePetitioner after the close ofthe hearing in further support ofits contention,the Board caused to be served upon theparties anOrder To Show Cause whythe hearing officer's ruling permitting intervention tothe Radio Marine Engineers should not be overruledUpon the basisof the evidence adduced atthe hearing and the information received by theBoard in responseto the Order To Show Cause, it appears (1) that theRadio Marine En-gineerswas the sameorganizationthat had formerlybeen known as Local 3of the A. C. A. ;(2) that, on orabout February25, 1948, said organization permanently severed its affilia-tion withthe A C. A andwas granted a provisional charter bythe NationalMarine En-gineers BeneficialAssociation (CIO), herein called theN. M. E. B. A ;(3) that at its annualconventionheld at Jacksonville, Florida, from May 17 to 22, 1948, the N M. E B. A. re-fused togiant theRadioMarine Engineersa permanentcharter and rescinded the pro-visionalcharter theretofore granted; (4) that thereafter,on or aboutMay 25, 1948, LocalUnion No. 6,InternationalBrotherhood of Electrical Workers, AFL, establisheda "specialProvisionalUnit"known asMarine Radio Officers Unit of Local UnionNo. 6, I. B E W ,also apparentlysometimesreferred to as Marine Radio Officers ofthe Pacific,InternationalBrotherhoodof ElectricalWorkers, AFL, andherein called the Marine Radio Officers, forthe purpose of affording the organizationformerlyknown as the Radio Marine Engineersan opportunity to affiliate with the International Brotherhood of ElectricalWorkers, AFL.No proof hasbeen offered to establish that theMarine RadioOfficeisis the sole successorto the RadioMaiine EngineersInasmuch as it appearsthat no labororganization known as Radio Division of the MarineEngineersBeneficial Association of the Pacific Coast (CIO) now exists,we find it unneces-sary topass upon theproprietyof the hearing officer's ruling permitting its intervention atthe time ofthe hearing.Under all thecircumstances,we find that the Marine Radio Officershave failed to establishan interest in the subject matter ofthis proceeding sufficient toentitleit to the right to inter Gene It is therefore denied intervention78 N. L.R B,No.63522 ALASKA SALMON INDUSTRY,INC.523Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis caseto a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer 2 and its members are each engaged in commercewithin the meaning of the National Labor Relations Act.2.The labor organizations named below claim to represent employ-ees ofthe Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer-Members of ASI con-stitute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All licensed radio officers 3 who operate and maintain radio tele-graphic equipment or radio telephone equipment or both at canneryshore stations in Alaska, but excluding permit holders who operateonly radio telephone equipment, repair men hired occasionally forspecific repair jobs, and all supervisors, as defined in the amended Act.5.Operations at the canneries of the Employer-Members of ASIare seasonal in nature.Although the canneries were not in operationat the time of the hearing, it was estimated that employment wouldstart a few days after the hearing and increase gradually until aboutJuly 1. In view of the fact that the canneries'season isjust beginningto open, we are of the opinion that an election should not be held atthis time.As it is presently impossible to determine when the Em-ployer-Members will achieve full production during the 1948 season,we shall not fix a specific date for holding the election, but shall directthat an election be held at such time during the 1948 season as theRegional Director deems appropriate'The Intervenor contends that if an election is directed after the1948 season begins, all the employees who worked for the Employer-Members during the 1947 season should be permitted to participatein the election as well as those who have been hired for the 1948 seasonbecause the previous season's workers have a reasonable expectancyof reemployment.Although the Petitioner agrees that both the 1947and the 1948 pay rolls should be used to determine eligibility if the'Chairman Herzog and Members Reynoldsand Murdock'The Alaska Salmon Industry,Inc , hereincalled ASI,is a nonprofit corporation com-posed of employer-members who operate salmon canneries in theTerritoryof AlaskaASIadmits and we find, that it is an employer within the meaning of Section 2(2) of the Act.3These employees are licensed by the Federal Communications Commission.*Matter of Liggett and Meyers Tobacco Company,74 N. L R B 443 524DECISIONSOF NATIONALLABOR RELATIONS BOARDelection is held after the start of the 1948 season, it contends, as doesthe Employer, that if the election is held after employment for the1948 season is complete, then eligibility shall be limited to the pay-roll period immediately preceding the date of the election.The -Em-ployer-Members have for many seasons reemployed a large proportionof the previous season's workers.There is no showing in the record,however, that all the employees who worked during the 1947 seasonwill be rehired.Under the circumstances, we shall direct that theemployees of the Employer-Members eligible to vote in the electionshall be those in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Alaska Salmon Industry, Inc.,Seattle,Washington, an election by secret ballot shall be conductedduring the salmon canneries' season of 1948 on a date to be determinedby the Regional Director for the Nineteenth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date on whichthe Regional Director issues the notice of election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented by Radio Officers'Union, Marine Division, Commercial Telegraphers Union, AFL, forthe purposes of collective bargaining.0